                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


                                                              Chapter 11

In re:                                                        Case No. 17-12307 (BLS)
M & G USA CORPORATION, et al.,1                               (Jointly Administered)

                                   Debtors.                   Objection Deadline: November 1, 2018 at 4:00 p.m. (ET)




            SUMMARY OF ELEVENTH MONTHLY APPLICATION
                  OF JONES DAY FOR ALLOWANCE OF
           COMPENSATION FOR SERVICES RENDERED AND FOR
       REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS
  FOR THE PERIOD FROM SEPTEMBER 1, 2018 THROUGH SEPTEMBER 30, 2018

Name of Applicant:                                         Jones Day

Authorized to Provide Professional Services to: The above-captioned Debtors

Period for which compensation and
reimbursement are sought:                                  September 1, 2018 through September 30,
                                                           2018
Amount of Compensation sought as actual,
reasonable, and necessary:                                 $519,322.00 (80% of $649,152.50)

Amount of Expense Reimbursement sought as
actual, reasonable, and necessary:                         $15,835.90

Date of Order Approving Retention:                         November 30, 2017, nunc pro tunc to
                                                           October 31, 2017

This is a(n): X monthly             interim       final application

The total time expended for fee application preparation is approximately 44.90 hours and the
corresponding compensation requested is approximately $30,825.00.

         1
                   The Debtors are the following twelve entities (the last four digits of their respective taxpayer
identification numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236),
M & G Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi &
Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G USA
Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American
Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.



NAI-1504835390v1
Prior Applications Filed:

            Date / Docket                    Month Covered                     Fees         Expenses
          December 5, 2017         October 31, 2017 – November 30, 2017    $1,575,370.00   $10,310.08
          [Docket No. 362]
   First Monthly Fee Application
          January 10, 2018         December 1, 2017 – December 31, 2017    $1,692,827.00   $25,239.68
          [Docket No. 647]
 Second Monthly Fee Application
          February 13, 2018          January 1, 2018 – January 31, 2018    $1,798,473.00   $22,655.74
          [Docket No. 957]
  Third Monthly Fee Application
            March 8, 2018           February 1, 2018 – February 28, 2018   $1,534,792.00   $25,750.04
         [Docket No. 1109]
 Fourth Monthly Fee Application
           March 15, 2018           October 31, 2017 – January 31, 2018    $6,279,660.00   $56,952.50
         [Docket No. 1170]
   First Interim Fee Application
            April 12, 2018            March 1, 2018 – March 31, 2018       $2,082,525.00   $40,531.41
         [Docket No. 1367]
  Fifth Monthly Fee Application
            May 11, 2018               April 1, 2018 – April 30, 2018      $737,972.00     $43,552.14
         [Docket No. 1455]
  Sixth Monthly Fee Application
            June 12, 2018               May 1, 2018 – May 31, 2018         $825,024.00     $29,439.15
         [Docket No. 1558]
 Seventh Monthly Fee Application
           March 15, 2018            February 1, 2018 – April 30, 2018     $5,433,358.75   $109,833.59
         [Docket No. 1170]
  Second Interim Fee Application
            July 13, 2018               June 1, 2018 – June 30, 2018       $742,780.00      $7,162.36
         [Docket No. 1684]
 Eighth Monthly Fee Application
           August 14, 2018              July 1, 2018 – July 31, 2018       $674,430.00     $15,855.14
         [Docket No. 1761]
  Ninth Monthly Fee Application
         September 14, 2018          August 1, 2018 – August 31, 2018      $566,998.00      $6,699.49
         [Docket No. 1867]
  Tenth Monthly Fee Application
         September 14, 2018             May 1, 2018 – July 31, 2018        $2,786,085.00   $52,456.85
         [Docket No. 1870]
   Third Interim Fee Application




                                                 -2-
NAI-1504835390v1
                               SUMMARY OF COMPENSATION REQUESTED BY TIMEKEEPER FOR THE COMPENSATION PERIOD
                                                     September 1, 2018 - September 30, 2018


Name                                 Title/Group/Bar Year                                                             Billing Rate       Hours Billed Total Fees
                                                                                                                          2018                    Sep-18
                   PARTNER
C E Black                            Partner/Business Restructuring & Reorganization/1998                              $1,000.00              114.20 $114,200.00
V S Chang                            Partner/Employee Benefits & Executive Compensation/2003                            $925.00                 8.50   $7,862.50
M J Cohen                            Partner/Business Restructuring & Reorganization/2002                              $1,025.00               14.40 $14,760.00
G S Irwin                            Partner/Business & Tort Litigation/1996                                            $975.00                 2.60   $2,535.00
H A Liou                             Partner/Intellectual Property/2008                                                 $800.00                 9.00   $7,200.00
D J Merrett                          Partner/Business Restructuring & Reorganziation/2007                               $750.00               183.20 $137,400.00
T K Stratford                        Partner/Business & Tort Litigation/1998                                            $850.00                 6.70   $5,695.00
R C Thomas                           Partner/Antitrust & Competition Law/2000                                           $975.00                57.90 $56,452.50
                                                                                          Total Partner                                       396.50 $346,105.00
                  OF COUNSEL
R W Hamilton                         Of Counsel/Business Restructuring and Reorganization/1984                          $900.00                17.00 $15,300.00
                                                                                       Total Of Counsel                                        17.00 15,300.00
                  ASSOCIATE
A M Bomberger                        Associate/Mergers & Acquisitions/2009                                              $800.00                 2.50   $2,000.00
K M Brockmeyer                       Associate/Antitrust & Competition Law/2011                                         $725.00                39.20 $28,420.00
S L Corr-Irvine                      Associate/Business Restructuring & Reorganization/2009                             $850.00                95.30 $81,005.00
K Donaldson                          Associate/Banking, Finance & Securities/2007                                       $900.00                 8.40   $7,560.00
A M Hemendinger                      Associate/NewLawyers Group/Pending                                                 $475.00                44.00 $20,900.00
M P Koslen                           Associate/Business & Tort Litigation/2016                                          $400.00                29.50 $11,800.00
K N Mancini                          Associate/Banking, Finance & Securities/2016                                       $500.00                 5.80   $2,900.00
P Saba                               Associate/Business Restructuring & Reorganization/2015                             $550.00               119.00 $65,450.00
B M Santisteban                      Associate/Mergers & Acquisitions/2014                                              $600.00                23.40 $14,040.00
D Smith                              Associate/New Lawyers Group/2017                                                   $475.00                11.10   $5,272.50
K Xian                               Associate/Antitrust & Competition Law/2014                                         $575.00                93.90 $53,992.50
                                                                                         Total Associate                                      472.10 $293,340.00
                  LAW CLERK
N R Wallce                           Law Clerk/New Lawyers Group/--                                                     $475.00                 8.00    $3,800.00
                                                                                        Total Law Clerk                                         8.00    $3,800.00
                  PARALEGAL
M T Barrios                          Paralegal/Banking, Finance & Securities/--                                         $275.00                 6.70    $1,842.50
                                                                                        Total Paralegal                                         6.70    $1,842.50
                                                                                                           Total:                             900.30 $660,387.50
                                                                                                           Less: 50% Nonworking Travel               ($11,235.00)
                                                                                                           Grand Total:                       900.30 $649,152.50
   SUMMARY OF COMPENSATION REQUESTED BY CATEGORY FOR
                 THE COMPENSATION PERIOD
             September 1, 2018 - September 30, 2018




                                                      Sep-18
Matter                                          Hours       Fees
Case Administration                                6.40    $4,170.00
Plan of Reorganization/Disclosure Statement      236.10 $173,855.00
Use, Sale, Lease of Assets                       292.10 $225,605.00
Cash Collateral/DIP Financing/Other Financing     83.70   $56,920.00
Claims Administration                            120.20   $85,100.00
Court Hearings                                    10.10    $7,770.00
Professional Retention/Fee Issues                  9.80    $7,762.50
Fee Application Preparation                       44.90   $30,825.00
Nonworking Travel                                 26.30   $22,470.00
General Corporate/Real Estate                      4.00    $3,505.00
Employee Matters                                   4.10    $3,657.50
Litigation/Adversary Proceedings                  53.20   $29,722.50
Automatic Stay/Adequate Protection                 2.50    $2,125.00
Meetings                                           6.90    $6,900.00
SUBTOTAL:                                        900.30 $660,387.50
Less: 50% Non-Working Travel                       0.00 ($11,235.00)
TOTAL:                                           900.30 $649,152.50
SUMMARY OF EXPENSES REQUESTED BY CATEGORY FOR
           THE COMPENSATION PERIOD
       September 1, 2018 - September 30, 2018




  Category                                Sep-18
  Conference Charges                       $245.64
  Court Reporter Fees                    $9,622.86
  Document Storage/Retrieval               $112.87
  Travel - Air Fare                      $3,057.45
  Travel - Food and Beverage Expenses      $314.72
  Travel - Hotel Charges                 $1,111.68
  Travel - Other Costs                      $21.00
  Travel - Taxi Charges                  $1,073.77
  Travel - Train Fare                      $266.00
  United Parcel Service Charges              $9.91
  Total                                 $15,835.90
                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


                                                              Chapter 11

In re:                                                        Case No. 17-12307 (BLS)
M & G USA CORPORATION, et al.,1                               (Jointly Administered)

                                   Debtors.                   Objection Deadline: November 1, 2018 at 4:00 p.m. (ET)




                  ELEVENTH MONTHLY APPLICATION
                  OF JONES DAY FOR ALLOWANCE OF
           COMPENSATION FOR SERVICES RENDERED AND FOR
       REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS
  FOR THE PERIOD FROM SEPTEMBER 1, 2018 THROUGH SEPTEMBER 30, 2018

         Jones Day, counsel to the above-captioned debtors (collectively, the "Debtors"), makes

its eleventh monthly fee statement (this "Monthly Fee Statement") for allowance of

compensation of $519,322.00 (80% of $649,152.50) and reimbursement of expenses of

$15,835.90 for the period from September 1, 2018 through September 30, 2018

(the "Compensation Period") in accordance with the Order Authorizing Procedures for Interim

Compensation and Reimbursement of Expenses of Professionals (Docket No. 308) (the "Interim

Compensation Order"). In support of this Monthly Fee Statement, Jones Day respectfully

represents as follows:




         1
                   The Debtors are the following twelve entities (the last four digits of their respective taxpayer
identification numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236),
M & G Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi &
Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G USA
Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American
Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.



NAI-1504835390v1
                                    JURISDICTION AND VENUE

        1.         This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue for this matter is

proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           BACKGROUND

        2.         On October 24, 2017 (the "Polymers Petition Date"), Debtor M&G Polymers

USA, LLC ("M&G Polymers") filed a voluntary petition for relief under chapter 11 of the

Bankruptcy Code and, thereafter, on October 30, 2017 (the "Petition Date"), each of the other

Debtors commenced chapter 11 cases before this Court (together with the chapter 11 case of

M&G Polymers, the "Cases"). The Debtors are continuing in possession of their properties and

are managing their businesses, as debtors in possession, pursuant to sections 1107(a) and 1108 of

the Bankruptcy Code.

        3.         An Official Committee of Unsecured Creditors (the "Committee") was appointed

in these Cases on November 13, 2017 (Docket No. 146). Additional information regarding the

Debtors and these Cases, including the Debtors' businesses, corporate structure and financial

condition, is set forth in the Declaration of Dennis Stogsdill in Support of First Day Pleadings

(Docket No. 3) (the "First Day Declaration"), filed on October 31, 2017 and incorporated herein

by reference.

        4.         On September 5, 2018, all of the Debtors other than Mossi & Ghisolfi

International S.à r.l. ("MGI"), M&G Chemicals S.A. ("MGC") and M&G Capital S.à r.l.

(together with MGI and MGC, the "Luxembourg Debtors") filed the Joint Plan of Liquidation of

the U.S. Debtors and Debtors in Possession (Docket No. 1812) (as it may be modified, amended

or supplemented, the "Plan") and related Disclosure Statement for Joint Plan of Liquidation of



                                                  -2-
NAI-1504835390v1
the U.S. Debtors and Debtors in Possession (Docket No. 1813) (as it may be modified, amended

or supplemented, the "Disclosure Statement").

                                        Jones Day's Retention

        5.         On November 10, 2017, the Debtors filed the Application for an Order

Authorizing Them to Retain and Employ Jones Day as Counsel, Nunc Pro Tunc as of the Petition

Date (Docket No. 138) (the "Retention Application"), by which the Debtors sought to retain and

employ Jones Day as their counsel in these Cases. On November 30, 2017, this Court entered

the Order Authorizing the Debtors to Retain and Employ Jones Day as Counsel, Nunc Pro Tunc

as of the Petition Date (Docket No. 300) (the "Retention Order"), authorizing the retention of

Jones Day as the Debtors' counsel.

                                  The Interim Compensation Order

        6.         On November 10, 2017, the Debtors filed the Motion for an Order Establishing

Procedures for Interim Compensation and Reimbursement of Expenses for Professionals

(Docket No. 141) (the "Interim Compensation Procedures Motion"), which sought to establish

procedures for the compensation and reimbursement of professionals whose retentions are

approved by the Court pursuant to sections 327 or 1103 of the Bankruptcy Code on a monthly

basis and on terms comparable to the procedures established in other large chapter 11 cases. On

December 1, 2017, this Court entered the Interim Compensation Order, which approved the

relief sought in the Interim Compensation Procedures Motion and authorized the implementation

of the interim compensation procedures contemplated therein.

        7.         Specifically, the Interim Compensation Order provides that "[e]ach Professional

seeking monthly compensation must prepare monthly fee applications (each, a "Monthly Fee

Application") in accordance with Local Rules 2016-2(c)(i) and (ii), which shall include (i) the

information required by Local Forms 101 and 102 and (ii) a monthly invoice that contains the fee

                                                  -3-
NAI-1504835390v1
and expense detail that describes the fees and expenses incurred by such Professional." Interim

Compensation Order, ¶ 2(a). The Interim Compensation Order further provides that Monthly

Fee Applications shall be filed no sooner than the 5th day following the month for which fees are

sought (id. at ¶ 2(b)).

                           JONES DAY'S APPLICATION FOR
                   COMPENSATION AND REIMBURSEMENT OF EXPENSES

                                    Compensation Paid and Its Sources

         8.        Jones Day has received no payment for services rendered in any capacity in

connection with the matters covered in this Monthly Fee Statement, nor has it received any

promises for payment for matters covered by this Monthly Fee Statement, from any source other

than from the Debtors. There is no agreement or understanding between Jones Day and any

other person other than partners of Jones Day for the sharing of compensation to be received

from the services rendered in these Cases.

                                         Itemization of Services
                                  Rendered and Disbursements Incurred

         9.        Attached hereto as Exhibit A are the time records of Jones Day, which provide a

daily summary of the time spent by each Jones Day attorney2 and paraprofessional3 during the

Compensation Period by project category. The blended hourly billing rate of attorneys for all

services provided during the Compensation Period is $736.96.4 The blended hourly billing rate

of paraprofessionals for all services provided during the Compensation Period is $275.00.5

         2
                   Attorneys include partners, of counsel, counsel, associates, staff attorneys, law clerks, and summer
associates, as applicable during the Compensation Period.
         3
                  Paraprofessionals include paralegals, legal support personnel, project assistants and staff members,
as applicable during the Compensation Period.
         4
                  The blended hourly billing rate of $736.96 for attorneys is derived by dividing the total fees for
attorneys of $658,545.00 by the total hours of 893.60 for those same attorneys.
         5
                  The blended hourly billing rate of $275.00 for paraprofessionals is derived by dividing the total
fees for paraprofessionals of $1,842.50 by the total hours of 6.70 for those same paraprofessionals.


                                                         -4-
NAI-1504835390v1
        10.        Attached hereto as Exhibit B is a detailed itemization of expenses for which Jones

Day seeks reimbursement. Jones Day maintains the following policies with respect to expenses:

                                  (a)     No amortization of the cost of any investment, equipment
                          or capital outlay is included in the expenses. In addition, for those items
                          or services that Jones Day purchased from or contracted with a third party
                          (such as outside copy services), Jones Day seeks reimbursement only for
                          the exact amount billed to Jones Day by the third party vendor and paid by
                          Jones Day to the third party vendor.

                                 (b)    Photocopying by Jones Day was charged at 10 cents per
                          page. To the extent practicable, Jones Day utilized less expensive outside
                          copying services.

                                  (c)    Meals charged to the Debtors either were associated with
                          (i) out-of-town travel; (ii) meetings at Jones Day with the Debtors and
                          other professionals; or (iii) attorneys working late on matters concerning
                          the Debtors.

                                  (d)      Charges for airline and train travel include the cost of each
                          airline or train ticket used in connection with the provision of services to
                          the Debtors.

                                  (e)    Jones Day does not charge clients for Blackberry or other
                          similar charges.

                                  (f)     The time pressures associated with the services rendered by
                          Jones Day frequently require Jones Day's professionals and
                          paraprofessionals to devote substantial amounts of time during the
                          evenings and on weekends. To the extent that Jones Day has charged the
                          Debtors for secretarial and other staff overtime expenses, such expenses
                          were directly associated with such after-hours work and were necessary
                          given the circumstances of these Cases. Jones Day does not consider
                          these to be part of its ongoing overhead expenses because they are special
                          incremental expenses arising from the specific services being provided to
                          the Debtors.

        11.        Jones Day believes that the time entries set forth in the exhibit attached hereto are

in compliance with the requirements of Rule 2016-2 of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware (the "Local

Rules").




                                                   -5-
NAI-1504835390v1
                                      Total Fees and Expenses
                                 Sought for the Compensation Period

        12.        The total amount sought for fees for professional services rendered and the

reimbursement of expenses incurred for the Compensation Period are as follows:

                   Total Fees                                                    $649,152.50
                   Total Disbursements                                            $15,835.90
                   TOTAL                                                         $664,988.40

Pursuant to the Interim Compensation Order, Jones Day seeks payment from the Debtors in the

amount of $535,157.90, which represents (a) 80% of Jones Day's total fees for services rendered

during the Compensation Period and (b) 100% of the expenses incurred by Jones Day during the

Compensation Period.

                                          Billing Adjustments

        13.        The total fees requested in this Monthly Fee Statement reflect reductions totaling

$39,026.25, which is comprised of a 50% reduction of $11,235.00 for time spent on nonworking

travel and a voluntary reduction of $27,291.25 as assessed by Jones Day in reviewing invoices.

                                            CONCLUSION

        14.        Jones Day attorneys and paraprofessionals expended a total of 951.75 hours in

connection with their representation of the Debtors during the Compensation Period. Employing

Jones Day's normal hourly rates for work of this character, the reasonable value of the services

rendered by Jones Day for the Debtors during the Compensation Period, after taking into account

the billing adjustments discussed above is $649,152.50. During the Compensation Period, Jones

Day also incurred expenses of $15,835.90. Pursuant to the Interim Compensation Order, by this

Monthly Fee Statement, Jones Day seeks payment from the Debtors in the amount of

$535,157.90, which amount represents (a) 80% of Jones Day's total fees for services rendered




                                                   -6-
NAI-1504835390v1
during the Compensation Period and (b) 100% of the total disbursements incurred from the

Compensation Period (the "Requested Payment").

        15.        In accordance with the factors enumerated in section 330 of the Bankruptcy Code,

Jones Day respectfully submits that the amount requested is fair and reasonable given (a) the

complexity of the cases, (b) the time expended, (c) the nature and extent of services rendered,

(d) the value of such services and (e) the costs of comparable services rendered in a case outside

the Bankruptcy Code. Moreover, Jones Day has reviewed the requirements of Local Rule 2016-

2 and the Interim Compensation Order and believes that this Monthly Fee Statement complies

with such Local Rule and Order.

                                               NOTICE

        16.        Jones Day will serve this Monthly Fee Statement in accordance with the Interim

Compensation Order and the Local Rules. Pursuant to the Interim Compensation Order,

objections to this Monthly Fee Statement, if any, must be in writing and filed with the Court and

served upon Jones Day so as to be received no later than November 1, 2018 (the "Objection

Deadline"). If no objections to this Monthly Fee Statement are received by the Objection

Deadline, Jones Day is authorized to receive the Requested Payment pursuant to the terms of the

Interim Compensation Order and the Retention Order.




                                                 -7-
NAI-1504835390v1
Dated: October 11, 2018        /s/ Carl E. Black
       Wilmington, Delaware   JONES DAY
                              Scott J. Greenberg
                              Stacey L. Corr-Irvine
                              250 Vesey Street
                              New York, NY 10281
                              Telephone:     (212) 326-3939
                              Facsimile:     (212) 755-7306
                              Email:         sgreenberg@jonesday.com
                                             scorrirvine@jonesday.com

                              and

                              Carl E. Black
                              901 Lakeside Avenue
                              Cleveland, Ohio 44114
                              Telephone:    (216) 586-7035
                              Facsimile:    (216) 579-0212
                              Email:        ceblack@jonesday.com

                              Counsel for the Debtors and Debtors in
                              Possession




NAI-1504835390v1
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                              Chapter 11

In re:                                                        Case No. 17-12307 (BLS)
M & G USA CORPORATION, et al.,1                               (Jointly Administered)

                                   Debtors.

                               CERTIFICATION OF CARL E BLACK

         Carl E. Black, under penalty of perjury, certifies as follows:

                   1.         I am a partner with the law firm of Jones Day and have been admitted

to appear before this Court. I make this certification in accordance with Local Rule 2016-2

regarding the contents of applications for compensation and expenses. I have read the Monthly

Fee Statement and am familiar with the work performed on behalf of the Debtors by the

attorneys and paraprofessionals of Jones Day.

                   2.         The facts set forth in the foregoing Monthly Fee Statement are true and

correct to my knowledge, information and belief. I have reviewed Local Rule 2016-2 and the

Interim Compensation Order and submit that the Monthly Fee Statement substantially complies

with such Local Rule and the Interim Compensation Order.

Dated: October 11, 2018                                     /s/ Carl E. Black
                                                           Carl E. Black




         1
                   The Debtors are the following twelve entities (the last four digits of their respective taxpayer
identification numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236),
M & G Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi &
Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G USA
Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American
Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.



NAI-1504835390v1
